Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D19-2334
                        Lower Tribunal No. 16-588
                          ________________


               Palmetto Physical Therapy Inc., etc.,
                                  Appellant,

                                     vs.

                Progressive Select Insurance Co.,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer, Judge.

     Christian Carrazana, P.A., and Christian Carrazana, for appellant.

     de Beaubien, Simmons, Knight, Mantzaris & Neal, LLP (DSK Law),
and Kenneth P. Hazouri (Orlando), for appellee.


Before EMAS, C.J., and HENDON and GORDO, JJ.

     PER CURIAM.
      The instant appeal was initiated as an appeal of a final summary

judgment, in which the county court certified a question of great public

importance under Florida Rule of Appellate Procedure 9.160(b). Effective

January 1, 2021, statutory amendments modified the jurisdiction of circuit

courts under section 26.012, Florida Statutes, and amended certification of

questions to district courts of appeal under section 34.017, Florida Statutes.

As a result of these legislative enactments, we exercise jurisdiction over the

instant case as a plenary appeal of the summary judgment. See Fla. R. App.

P. 9.030(b)(1)(A).

      “Where no genuine issue of material fact is shown to exist, the only

question for the appellate court is whether the summary judgment was

properly granted under the law.” del Pino Allen v. Santelises, 271 So. 3d

1112, 1114 (Fla. 3d DCA 2019) (quoting Yardum v. Scalese, 799 So. 2d 382,

383 (Fla. 4th DCA 2001)). Upon review, we find no genuine issue of material

fact and conclude summary judgment was properly granted.

      Affirmed.




                                      2